DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s after final response dated April 12, 2021, is entered on the record and considered under the AFCP 2.0 guidelines. 
Priority
This application is a continuation of 13/854,039 (patent 8,945,028) filed on 03/29/2013, and it is a continuation of 11/665,557 (abandoned) filed on 02/17/2009, which is a 371 of PCT/US2005/039177 filed on 10/31/2015, which claims benefit if provisional application 60/623,409 filed on 10/29/2004.
Claim Status
Claims 1-6, 14, and 15 are pending and examined. Claims 7-13, 16, and 17 were cancelled. Claims 1 and 14 were amended.
Withdrawn Claim Objections
Objections to claims 7 and 16 are withdrawn because the claims were cancelled. 
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1-6, 14, and 15 over Canham et al. (US 2003/0170280 A1 Published September 11, 2003) as evidenced by Berger et al. (Thin Solid Films, Volume 297, Pages 237-240, Published 1997) and Sato (US 2014/0343149 Al, Published November 14, 2014) are withdrawn because claims 1 and 14 were amended to require limitations of claims 7 and 16, respectively, and those limitations are not obvious over Canham et al.
Reasons for Allowance
The closest prior art of record in Canham. Canham teaches porous silicon dioxide particles comprising a drug in the pores of the particle. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify Canham by selecting the claimed classes of drugs. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6, 14, and 15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/ALMA PIPIC/
Primary Examiner, Art Unit 1617